Case 2:19-cv-05397-FLA-JPR Document 195 Filed 03/31/21 Page 1 of 2 Page ID #:2696




    1
    2
    3
    4
    5
    6
    7
    8                         UNITED STATES DISTRICT COURT
    9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10 UNITED STATES OF AMERICA,                       CASE NO. 2:19-cv-5397 FLA (JPR)
   11               Plaintiff                         [PROPOSED] ORDER
   12                   v.
                                                      Assigned to Hon. Jean P. Rosenbluth,
   13 CHRISTOPHER PHILIP AHN,                         U.S. Magistrate Judge
   14               Relator
   15
              Per the stipulation of the Parties, and finding good cause therefore, IT IS
   16
        HEREBY ORDERED that extradition hearing in this case is continued to May 25,
   17
        2021 at 10:30 a.m.
   18
   19
        DATED: March 31, 2021
               ___________
   20
   21
   22                                          HONORABLE JEAN P. ROSENBLUTH
   23                                          United States Magistrate Judge
   24
   25
   26
   27
   28

                                                  1
                                                ORDER
Case 2:19-cv-05397-FLA-JPR Document 195 Filed 03/31/21 Page 2 of 2 Page ID #:2697




    1 Submitted by:
      Bird, Marella, Boxer, Wolpert, Nessim,
    2
      Drooks, Lincenberg & Rhow, P.C.
    3 Ekwan E. Rhow
      Naeun Rim
    4
      Christopher Jumin Lee
    5
       By /s/ Christopher Jumin Lee
    6
              Christopher Jumin Lee
    7 Attorneys for Relator Christopher Philip Ahn
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              2
                                            ORDER
